Exhibit 10.13

CHANGE IN CONTROL AGREEMENT

THIS AGREEMENT is entered into as of December 31, 2008 by and between Pinnacle
Bankshares Corporation, a Virginia corporation (the “Company”), and Aubrey H.
Hall, III (the “Executive”).

RECITALS

I. The Executive currently serves as Executive Vice President and Chief Lending
Officer of the Company’s affiliate, The First National Bank of Altavista, and is
a key member of management of the Company and its affiliates, and the
Executive’s services and knowledge are valuable to the Company and its
affiliates.

II. The Board (as defined below) has determined that it is in the best interests
of the Company and its shareholders to assure that the Company and its
affiliates will have the continued dedication of the Executive, notwithstanding
the possibility, threat or occurrence of a Change in Control (as defined below)
of the Company. The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control and to encourage the
Executive’s full attention and dedication to the Company and its affiliates
currently and in the event of any threatened or pending Change in Control.
Therefore, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.

III. The Board previously determined that it is in the best interests of the
Company and its shareholders to enter into the Agreement in order to update and
replace that certain Change in Control Agreement dated April 8, 2008 between the
Company and the Executive, which agreement is hereby cancelled as of the
Agreement Effective Date, in order to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
applicable guidance issued thereunder (“Code Section 409A”).

NOW, THEREFORE, it is hereby agreed as follows:

1. CERTAIN DEFINITIONS.

(a) “Agreement Effective Date” means December 31, 2008.

(b) The “Agreement Term” means the period commencing on the Agreement Effective
Date and ending on the earlier of (i) the Agreement Regular Termination Date or
(ii) the date this Agreement terminates pursuant to Section 7. The “Agreement
Regular Termination Date” means the third anniversary of the Agreement Effective
Date, provided, however, that commencing on the first anniversary of the
Agreement Effective Date, and on each subsequent anniversary (such date and each
subsequent anniversary shall be hereinafter referred to as the “Renewal Date”),
unless this Agreement is previously terminated, the Agreement Regular
Termination Date shall be automatically extended for three years from the latest
Renewal Date, unless at least one month prior to the latest Renewal Date the
Company shall give notice to the Executive in accordance with Section 10(c) of
this Agreement that the Agreement Regular Termination Date shall not be so
extended.

(c) “Board” means the Board of Directors of the Company.

(d) “Cause” means:

(i) the willful and continued failure of the Executive to substantially perform
the Executive’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Board, pursuant to a vote of a majority of the “Outside Directors” (as
defined below), which specifically identifies the manner in which the Outside
Directors of the Board believe that the Executive has not substantially
performed the Executive’s duties, or

(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad



--------------------------------------------------------------------------------

faith or without reasonable belief that the Executive’s action or omission was
in the best interests of the Company. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of counsel for the Company shall be conclusively presumed to be done,
or omitted to be done, by the Executive in good faith and in the best interests
of the Company. The cessation of employment of the Executive shall not be deemed
to be for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than two-thirds of the members of the Board who are not and have never been
employed by the Company or its subsidiaries (the “Outside Directors”) at a
meeting of the Board called and held for such purpose (after reasonable notice
is provided to the Executive in accordance with Section 11(c) of this Agreement
and the Executive is given an opportunity, together with counsel, to be heard
before the Board), finding that, in the good faith opinion of the Board, the
Executive has engaged in the conduct described in paragraph (i) or (ii) above,
and specifying the particulars thereof in detail.

(e) The “Change in Control Date” means the first date during the Agreement Term
on which a Change in Control (as defined in Section 2) occurs. Anything in this
Agreement to the contrary notwithstanding, if a Change in Control occurs and if
the Executive’s employment with the Company is terminated prior to the date on
which the Change in Control occurs, and if it is reasonably demonstrated by the
Executive that such termination of employment either (i) was at the request of a
third party who has taken steps reasonably calculated to effect a Change in
Control or (ii) otherwise arose in connection with or anticipation of a Change
in Control, then for all purposes of this Agreement, except for the time and
form of payment of the Change in Control Benefits payable under Section 4(c),
the “Change in Control Date” shall mean the date immediately prior to the date
of such termination of employment.

(f) “Company” means Pinnacle Bankshares Corporation, a Virginia corporation.

(g) “Coverage Period” means the period of time beginning with the Change in
Control Date and ending on the earliest to occur of (i) the Executive’s death
and (ii) the second anniversary of the Change in Control Date.

(h) “Disability” means the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for six months as a result of incapacity
to serve as the Chief Executive Officer of the Company, including substantially
all duties normally considered a part thereof, due to mental or physical illness
or injury which is determined to be total and permanent by a physician selected
by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative. If the Company determines in good faith that
the Disability of the Executive has occurred, it may give to the Executive
written notice in accordance with Section 11(c) of this Agreement of its
intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive (the “Disability Effective
Date”), provided that, within the 30 days after such receipt, the Executive
shall not have returned to full-time performance of the Executive’s duties.

(i) “Good Reason” means any good faith determination made by the Executive
(which determination shall be conclusive) that any of the following has
occurred:

(i) the occurrence, on or after the Agreement Effective Date and during the
Coverage Period, of any of the following:

(A) the assignment to the Executive of any duties inconsistent in any material
adverse respect with the Executive’s position (including status, offices, titles
and reporting requirements), authority, duties or responsibilities immediately
prior to the Change in Control, or any other action by the Company which results
in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive in accordance with Section 11(c) of
this Agreement;

(B) a reduction by the Company in the Executive’s rate of annual base salary,
benefits (including, without limitation, incentive or bonus pay arrangements,
stock plan benefit arrangements, and retirement and welfare plan coverage) and
perquisites as in effect immediately prior to the Change in Control or as the
same may be increased from time to time thereafter, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive in accordance with Section 11(c) of this Agreement;



--------------------------------------------------------------------------------

(C) the Company’s requiring the Executive to be based at any office or location
more than 35 miles from the facility where the Executive is located at the time
of the Change in Control or the Company’s requiring the Executive to travel on
Company business to a substantially greater extent than required immediately
prior to the Change in Control Date (but determined without regard to travel
necessitated by reason of any anticipated Change in Control);

(D) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or

(E) any failure by the Company to comply with and satisfy Section 10(c) of this
Agreement by obtaining satisfactory agreement from any successor to assume and
perform this Agreement.

(ii) any event or condition described in paragraph (i) of this Section 1(i)
which occurs on or after the Agreement Effective Date, but prior to a Change in
Control, but was at the request of a third party who effectuates the Change in
Control, notwithstanding that it occurred prior to the Change in Control, but
such event or condition shall not be considered to actually have occurred until
the Change in Control Date.

(j) “Covered Termination” means a termination of Executive’s employment during
the Coverage Period (i) by the Company for any reason other than Cause or the
Executive’s Disability or death, or (ii) by the Executive for Good Reason.

(k) “Noncovered Termination” means a cessation of Executive’s employment which
is not a Covered Termination.

2. CHANGE IN CONTROL. A “Change in Control” means a change in the ownership of
the Company, a change in the effective control of the Company, or a change in
the ownership of a substantial portion of the assets of the Company, consistent
with and interpreted in accordance with Code Section 409A and regulations issued
thereunder, and specifically defined as follows:

(a) General Rules. In order to constitute a Change in Control as to the
Executive, the Change in Control shall relate to:

(i) The corporation for whom the Executive is performing services at the time of
the Change in Control; or

(ii) The corporation that is liable for the payment of the deferred compensation
(or all corporations liable for the payment if more than one corporation is
liable) but only if either the deferred compensation is attributable to the
performance of service by the Executive for such corporation (or corporations)
or there is a bona fide business purpose for such corporation or corporations to
be liable for such payment and, in either case, no significant purpose of making
such corporation or corporations liable for such payment is the avoidance of
Federal income tax; or

(iii) A corporation that is a majority shareholder of a corporation identified
in either paragraph (i) or (ii), or any corporation in a chain of corporations
in which each corporation is a majority shareholder of another corporation in
the chain, ending in a corporation identified in either paragraph (i) or
(ii) above.

(b) Change In Ownership. A change in the ownership of a corporation shall occur
on the date that any one person, or more than one person acting as a group,
acquires ownership of stock of the corporation that, together with stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of such corporation. However, if any person,
or more than one person acting as a group, is considered to own more than 50% of
the total fair market value or total voting power of the stock of a corporation,
then the acquisition of additional stock by the same person or persons shall not
be considered to cause a change in the ownership of the corporation (or to cause
a change in the effective control of the corporation).



--------------------------------------------------------------------------------

(c) Change In Effective Control. Notwithstanding the fact that a corporation has
not undergone a change in ownership as described above, a change in the
effective control of a corporation shall occur only on the date that either:

(i) Any one person or more than one person acting as a group acquires (or has
acquired during the twelve month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the corporation
possessing 30% or more of the total voting power of the stock of such
corporation; or

(ii) A majority of members of the corporation’s Board of Directors is replaced
during any 12-month period by Directors whose appointment or election is not
endorsed by a majority of the members of the corporation’s Board of Directors
prior to the date of the appointment or election, provided that for purposes of
this paragraph (ii), the term “corporation” refers solely to the relevant
corporation identified above, for which no other corporation is a majority
shareholder.

(d) Change In Ownership of Assets. A change in the ownership of a substantial
portion of the assets of a corporation shall occur on the date that any one
person, or more than one person acting as a group, acquires (or has acquired
during the twelve-month period ending on the date of the most recent acquisition
by such person or persons) assets from the corporation that have a total gross
fair market value equal to or more than 40% of the total gross fair market value
of all of the assets of the corporation immediately prior to such acquisition or
acquisitions. For this purpose, “gross fair market value” shall mean the value
of the assets of the corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

A transfer of assets by a corporation shall not be treated as a change in the
ownership of such assets if the assets are transferred to:

(i) A shareholder of the corporation (immediately before the asset transfer) in
exchange for or with respect to its stock;

(ii) An entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the corporation; or

(iii) A person, or more than one person acting as a group, that owns, directly
or indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the corporation; or

(iv) An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person who is a “related person” under
applicable Treasury Regulations.

There shall be no Change in Control when there is a transfer to an entity that
is controlled by the shareholders of the transferring corporation immediately
after the transfer.

3. OBLIGATIONS OF THE EXECUTIVE TO REMAIN EMPLOYED. The Executive agrees that in
the event any person or group attempts a Change in Control, the Executive shall
not voluntarily leave the employ of the Company without Good Reason (i) until
such attempted Change in Control terminates or (ii) if a Change in Control shall
occur, until the Change in Control Date. For purposes of the foregoing clause
(i), Good Reason shall be determined as if a Change in Control had occurred when
such attempted Change in Control became known to the Board.

4. OBLIGATIONS UPON THE EXECUTIVE’S TERMINATION.

(a) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive, other than by reason of death, shall be
communicated by Notice of Termination to the other party hereto given. For
purposes hereof:

(i) “Notice of Termination” means a written notice given in accordance with
Section 11(c) of this Agreement which (A) states whether such termination is for
Cause, Good Reason or Disability, (B) indicates the specific termination
provision in this Agreement relied upon, if any, (C) to the extent applicable,
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, and (D) if the Date of Termination is other than the date of receipt
of such notice, specifies



--------------------------------------------------------------------------------

the termination date. The failure by the Executive or the Company to set forth
in the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason, Cause or Disability shall not waive any right of the
Executive or the Company, respectively, hereunder or preclude the Executive or
the Company, respectively, from asserting such fact or circumstance in enforcing
the Executive’s or the Company’s rights hereunder.

(ii) “Date of Termination” means (A) if the Executive’s employment is terminated
by reason of Disability, the Disability Effective Date, (B) if the Executive’s
employment is terminated by the Company for any reason other than Disability,
the date of the Executive’s receipt of the Notice of Termination or any later
date specified therein, as the case may be, and (C) if the Executive’s
employment is terminated by the Executive for any reason, the date of the
Company’s receipt of the Notice of Termination or any later date specified
therein, as the case may be.

(b) Obligations of the Company in a Covered Termination. If the Executive’s
employment shall cease by reason of a Covered Termination, then the following
shall be paid or provided (the payments and benefits described in (i), (ii) and
(iii) below may hereinafter sometimes be referred to as the “Change in Control
Benefit” or “Change in Control Benefits”):

(i) the Company shall pay or cause to be paid in cash to the Executive in eight
(8) consecutive quarterly installments (the “Payment Period”), with interest at
the applicable federal rate (as defined in Section 1274(d) of the Code
determined at the Change in Control Date on the unpaid balance paid at the same
time on each installment payment other than the first payment, with the first of
such installments being paid on the 60th day following the Date of Termination
and with the aggregate payments (excluding interest) totaling an amount equal to
the product of (A) two and (B) the sum of the Executive’s (1) highest aggregate
annual base salary from the Company and its affiliated companies in effect at
any time during the 24 month period ending on the Change in Control Date and
(2) highest aggregate annual bonuses (including any deferrals thereof) from the
Company and its affiliated companies payable for the Company’s three fiscal
years immediately preceding the fiscal year which includes the Change in Control
Date;

(ii) for two years after the Executive’s Date of Termination, the Company shall
continue or cause to be continued benefits to the Executive and/or the
Executive’s family at least equal to those under the Welfare Benefit Plans.
(Nothing in this Agreement shall limit the Executive’s right to additional
retiree or other welfare benefits provided under the applicable benefit plan
subject to any and all limitations in such plan.) If the Executive becomes
reemployed with another employer and is eligible to receive medical or other
welfare benefits under another employer-provided plan, the medical and other
welfare benefits described herein shall be secondary to those provided under
such other plan during such applicable period of eligibility. For purposes of
determining eligibility (but not the time of commencement of benefits) of the
Executive for any retiree benefits pursuant to such plans, practices, programs
and policies, the Executive shall be considered to have remained employed until
two years after the Date of Termination and to have retired on the last day of
such period. For purposes hereof, the term “Welfare Benefit Plan” means the
welfare benefit plans, practices, policies and programs provided by the Company
and its affiliates (including, without limitation, any medical, prescription,
dental, vision, disability, life, accidental death and travel accident insurance
plans and split dollar insurance programs) to the extent applicable generally to
other peer executives of the Company and its affiliates, but in no event shall
such plans, practices, policies and programs provide the Executive with benefits
which are less favorable, in the aggregate, than the most favorable of such
plans, practices, policies and programs in effect for the Executive at any time
during the one year period immediately preceding the Change in Control Date or,
if more favorable to the Executive, those provided generally at any time after
the Change in Control Date to other peer executives of the Company and its
affiliated companies;

(iii) to the extent not theretofore paid or provided, the Company shall timely
pay or cause to be paid or provide or cause to be provided to the Executive any
other amounts or benefits required to be paid or provided or which the Executive
is eligible to receive under any compensation arrangement, plan, program, policy
or practice or contract or agreement of the Company and its affiliated companies
with such payments being made in accordance with the terms of any such
arrangements, plan, program or policy (such other amounts and benefits shall be
hereinafter referred to as the “Other Benefits”).



--------------------------------------------------------------------------------

For purposes of this Sections 4(b), unless otherwise permitted by Code
Section 409A, for any payment or benefit hereunder which is nonqualified
deferred compensation covered by Code Section 409A, no such payment or benefit
shall be provided to the Executive pursuant to this Section 4(b) unless the
Release attached hereto is duly executed by the Executive and provided to the
Company no later than forty-five (45) days after the Executive’s Date of
Termination and is not revoked by the Executive.

(c) Pre-Change in Control Termination. Nothwithstanding any other provisions of
this Agreement, if the requirements of Section 1(e) are met regarding the
Executive’s termination prior to a Change in Control, the Change in Control
Benefits shall be paid on the 60th day following the date of the Change in
Control (not the Date of Termination). The Release called for in Section 4(b)
shall not be required.

(d) Obligations of the Company in a Noncovered Termination. If the Executive’s
employment shall cease by reason of a Noncovered Termination, this Agreement
shall terminate without further obligations to the Executive other than the
obligation timely to pay or cause to be paid or provide or cause to be provided
to the Executive the Executive’s Other Benefits.

5. FULL SETTLEMENT.

(a) No Offset or Mitigation. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive. In no event shall the Executive be obligated to seek other employment
or take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement and such amounts shall
not be reduced whether or not the Executive obtains other employment.

(b) Executive’s Expenses in Dispute Resolution. The Company agrees to pay, to
the full extent permitted by law, all legal fees and expenses which the
Executive may reasonably incur as a result of a contest (in which the Executive
substantially prevails) by the Company, the Executive or others of the validity
or enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any payment pursuant to this Agreement), plus in
each case interest on any delayed payment at the lower of (i) the Wall Street
Journal Prime Rate or (ii) the applicable Federal mid-term rate provided for in
Section 1274(d), compounded semi-annually, of the Code.

(c) Payment prior to Dispute Resolution. If there shall be any dispute between
the Company and the Executive in the event of any termination of Executive’s
employment, then, unless and until there is a final, nonappealable judgment by a
court of competent jurisdiction declaring that such termination was a Noncovered
Termination, that the determination by the Executive of the existence of Good
Reason was not made in good faith, or that the Company is not otherwise
obligated to pay any amount or provide any benefit to the Executive and the
Executive’s dependents or other beneficiaries, as the case may be, under
Section 4(b), the Company shall pay all amounts, and provide all benefits, to
the Executive and the Executive’s dependents or other beneficiaries, as the case
may be, that the Company would be required to pay or provide pursuant to
Section 4(b) as though such termination were not a Noncovered Termination.
Notwithstanding the foregoing, the Company shall not be required to pay any
disputed amounts pursuant to this Section 5(c) except upon receipt of an
adequate bond, letter of credit or undertaking by or on behalf of the Executive
to repay all such amounts to which the Executive is ultimately adjudged by such
court not to be entitled.

6. PAYMENT LIMITATIONS.

(a) Excise Tax Payment Limitation. Notwithstanding anything contained in any
other provision of this Agreement or any other agreement or plan to the
contrary, the payments and benefits provided to, or for the benefit of, the
Executive under this Agreement or under any other plan or agreement which became
payable or are taken into account as a result of the Change in Control and which
are parachute payments for purposes of Section 280G of the Code (the “Payments”)
shall be reduced (but not below zero) so that the Present Value of the Payments
is equal to the Limited Payment Amount and no Payment is subject to the
imposition of an excise tax under Section 4999 of the Code. Notwithstanding the
foregoing, if the Net After-tax Benefit to the Executive resulting from
receiving the Payments is greater than the Net After-tax Benefit to the
Executive resulting from having the Payments reduced to the Limited Payment
Amount, then the Payments shall not be reduced to the Limited Payment Amount.
For purposes hereof:

(i) “Net After-tax Benefit” shall mean the Present Value of a Payment net of all
taxes (including any Excise Tax imposed on the Executive) with respect thereto,
determined by applying the highest marginal rate(s) applicable to an individual
for the Executive’s taxable year in which the Change in Control occurs.



--------------------------------------------------------------------------------

(ii) “Present Value” shall mean such value determined in accordance with
Section 280G(d)(4) of the Code.

(iii) “Limited Payment Amount” shall be an amount expressed as a Present Value
which maximizes the aggregate Present Value of Payments without causing any
Payment to be subject to excise tax under Section 4999 of the Code or the
deduction limitation of Section 280G of the Code.

In the event the Payments are to be reduced, the Company shall reduce or
eliminate the Payments to the Executive by first reducing or eliminating those
payments or benefits which are payable in cash and then by reducing or
eliminating those payments which are not payable in cash, in each case in
reverse order beginning with payments or benefits which are to be paid or
provided the farthest in time from the Change in Control Date. Any reduction
pursuant to the preceding sentence shall take precedence over the provisions of
any other plan, arrangement or agreement governing the Executive’s rights and
entitlements to any benefits or compensation.

(b) Excise Tax Payment Limitation Determinations. All determinations required to
be made under this Section 6 shall be made by the Company’s public accounting
firm (the “Accounting Firm”). The Accounting Firm shall provide its
calculations, together with detailed supporting documentation, both to the
Company and the Executive within fifteen days after the receipt of notice from
the Company that there has been a Payment (or at such earlier times as is
requested by the Company) and, with respect to any Limited Payment Amount, a
reasonable opinion to the Executive that the Executive is not required to report
any excise tax on the Executive’s federal income tax return with respect to the
Limited Payment Amount (collectively, the “Determination”). In the event that
the Accounting Firm is serving as an accountant or auditor for the individual,
entity or group effecting the Change in Control, the Executive shall appoint
another nationally recognized public accounting firm to make the determination
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees, costs and expenses (including, but not
limited to, the costs of retaining experts) of the Accounting Firm shall be
borne by the Company. The Determination by the Accounting Firm shall be binding
upon the Company and the Executive (except as provided in Section 6(c) below).

(c) Excise Tax Excess Payments Subject to Repayment. If it is established
pursuant to a final determination of a court or an Internal Revenue Service (the
“IRS”) proceeding which has been finally and conclusively resolved, that
Payments have been made to, or provided for the benefit of, the Executive by the
Company, which are in excess of the limitations provided in Section 6(a)
(hereinafter referred to as an “Excess Payment”), such Excess Payment shall be
deemed for all purposes to be a loan to the Executive made on the date the
Executive received the Excess Payment and the Executive shall repay the Excess
Payment to the Company on demand, together with interest on the Excess Payment
at the applicable federal rate (as defined in Section 1274(d) of the Code) from
the date of Executive’s receipt of such Excess Payment until the date of such
repayment. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the Determination, it is possible that Payments which
will not have been made by the Company should have been made (an
“Underpayment”), consistent with the calculations required to be made under this
Section 6. In the event that it is determined (i) by the Accounting Firm, the
Company (which shall include the position taken by the Company, or together with
its consolidated group, on its federal income tax return) or the IRS or
(ii) pursuant to a determination by a court, that an Underpayment has occurred,
the Company shall pay an amount equal to such Underpayment to the Executive
within ten days of such determination together with interest on such amount at
the applicable federal rate from the date such amount would have been paid to
the Executive until the date of payment. Any payments or reimbursements to or
payments on behalf of the Executive shall be paid as provided above but in no
event later than the end of the calendar year following the calendar year in
which the related taxes are paid.

(d) Banking Payment Limitation. Notwithstanding anything contained in this
Agreement or any other agreement or plan to the contrary, the payments and
benefits provided to, or for the benefit of, the Executive under this Agreement
or under any other plan or agreement shall be reduced (but not below zero) to
the extent necessary so that no payment to be made, or benefit to be provided,
to the Executive or for the Executive’s benefit under this Agreement or any
other plan or agreement shall be in violation of the golden parachute and
indemnification payment limitations and prohibitions of 12 CFR Section 359.



--------------------------------------------------------------------------------

7. CODE SECTION 409A COMPLIANCE.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with Code Section 409A or comply with an exemption from the application
of Code Section 409A and, accordingly, all provisions of this Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A.

(b) Neither the Executive nor the Company shall take any action to accelerate or
delay the payment of any monies and/or provision of any benefits in any matter
which would not be in compliance with Code Section 409A (including any
transition or grandfather rules thereunder).

(c) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the form or timing of
payment of any amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” (within the meaning
of Code Section 409A) and, for purposes of any such provision of this Agreement
under which (and to the extent) deferred compensation subject to Code
Section 409A is paid, references to a “termination” or “termination of
employment” or like references shall mean separation from service. If the
Executive is deemed on the date of separation from service with the Company to
be a “specified employee”, within the meaning of that term under Code
Section 409A(a)(2)(B) and using the identification methodology selected by the
Company from time to time, or if none, the default methodology, then with regard
to any payment or benefit that is required to be delayed in compliance with Code
Section 409A(a)(2)(B), such payment or benefit shall not be made or provided
prior to the earlier of (i) the expiration of the six-month period measured from
the date of the Executive’s separation from service or (ii) the date of the
Executive’s death. In the case of benefits, however, the Executive may pay the
cost of benefit coverage, and thereby obtain benefits, during such six month
delay period and then be reimbursed by the Company thereafter when delayed
payments are made pursuant to the next sentence. On the first day of the seventh
month following the date of the Executive’s separation from service or, if
earlier, on the date of the Executive’s death, all payments delayed pursuant to
this Section 7(c) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Executive in a lump sum, and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.

(d) With regard to any provision herein that provides for reimbursement of
expenses or in-kind benefits, except as permitted by Code Section 409A, (i) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit, and (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause
(ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Internal Revenue Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect. All reimbursements shall be reimbursed in accordance
with the Company’s reimbursement policies but in no event later than the
calendar year following the calendar year in which the related expense is
incurred.

(e) If under this Agreement, an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.

(f) When, if ever, a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within ten
(10) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.”

(g) Notwithstanding any of the provisions of this Agreement, the Company shall
not be liable to the Executive if any payment or benefit which is to be provided
pursuant to this Agreement and which is considered deferred compensation subject
to Section 409A otherwise fails to comply with, or be exempt from, the
requirements of Code Section 409

8. TERMINATION OF AGREEMENT. This Agreement shall be effective as of the
Agreement Effective Date and shall normally continue until the later of the
Agreement Regular



--------------------------------------------------------------------------------

Termination Date or, if a Change in Control has occurred, until the end of the
Coverage Period. Notwithstanding the foregoing, this Agreement shall terminate
in any event upon the Executive’s cessation of employment in a Noncovered
Termination.

9. CONFIDENTIAL INFORMATION; NON-SOLICITATION AND NON-INTERFERENCE WITH BUSINESS
RELATIONSHIPS; NON-RECRUITMENT; NON-HIRING AND NON-DISPARAGEMENT.

(a) Non-Disclosure of Confidential Information by Executive. The Executive shall
hold in a fiduciary capacity for the benefit of the Company all secret or
confidential information, knowledge or data relating to the Company or any of
its affiliated companies, and their respective businesses, which shall have been
obtained by the Executive during the Executive’s employment by the Company or
any of its affiliated companies and which shall not be or become public
knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). After termination of the Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it.

(b) Non-Solicitation and Non-Interference by Executive. While employed by the
Company or any of its subsidiaries or affiliates, and until the Payment Period
provided in Section 4(b)(i) has ended (whether or not the Executive is entitled
to the payments and benefits provided in Section 4(b)) in the event a Change in
Control occurs while the Executive is employed by the Company or any of its
subsidiaries or affiliates, the Executive agrees not to directly or indirectly
solicit, contact, call upon, or communicate with, or attempt to do so, any
person or entity, or any representative of any person or entity, in order to
obtain any business in competition with the Company Business from any of the
Company’s or any subsidiary’s or affiliate’s depositors, borrowers, customers or
suppliers with whom the Executive had Material Contact during the last two years
of the Executive’s employment with the Company and its subsidiaries and
affiliates. In addition, until such Payment Period has ended, the Executive
agrees to take no action that would interfere with the Company’s or any
subsidiary’s or affiliate’s relationships with any of its depositors, borrowers,
customers or suppliers, regardless of whether the Executive had Material Contact
with such depositors, borrowers, customers or suppliers, by attempting to
convince them to cease doing business with the Company or any subsidiaries or
affiliates, or to reduce the quantity of such business, or to change its
preferences to another financial services provider, lender, supplier or vendor.
For purposes hereof, “Company Business” means the provision of, banking, trust,
lending, other financial services and other services related to or provided in
connection with the operation of the Company or any of its subsidiaries or
affiliates; and “Material Contact” means personal contact or the supervision of
the efforts of those who have direct personal contact with a depositor, customer
or supplier.

(c) Non-Recruitment of Employees by Executive. While employed by the Company or
any of its subsidiaries or affiliates, and until the Payment Period provided in
Section 4(b)(i) has ended (whether or not the Executive is entitled to the
payments and benefits provided in Section 4(b)) in the event a Change in Control
occurs while the Executive is employed by the Company or any of its subsidiaries
or affiliates, the Executive agrees not to directly or indirectly solicit or
attempt to solicit any employee of the Company or any of its subsidiaries or
affiliates for the purpose of encouraging, enticing, or causing said employee to
terminate employment with the Company or any of its subsidiaries or affiliates.

(d) Non-Hiring of Employees by Executive. While employed by the Company or any
of its subsidiaries or affiliates, and until the Payment Period provided in
Section 4(b)(i) has ended (whether or not the Executive is entitled to the
payments and benefits provided in Section 4(b)) in the event a Change in Control
occurs while the Executive is employed by the Company or any of its subsidiaries
or affiliates, the Executive agrees not to directly or indirectly hire or retain
the services of any person who is, or was last, employed by the Company or any
of its subsidiaries or affiliates.

(e) Non-Disparagement. While employed by the Company or any of its subsidiaries
or affiliates, and until the Payment Period provided in Section 4(b)(i) has
ended (whether or not the Executive is entitled to the payments and benefits
provided in Section 4(b)) in the event a Change in Control occurs while the
Executive is employed by the Company or any of its subsidiaries or affiliates,
the Executive, on the one hand, and the Company, on the other hand for itself
and or its subsidiaries and affiliates, each agree that they will not disparage
or subvert the business activities of the other, or make any statement
reflecting negatively on the Executive or the Company or any of its subsidiaries
or affiliates, as the case may be, or any of their respective officers,
directors, employees, affiliates, agents or representatives, including, but not
limited to, any matters relating to the operation or management of the Company
or any of its subsidiaries or affiliates, the Executive’s employment and the
termination of the Executive’s employment, irrespective of the truthfulness or
falsity of such statement.



--------------------------------------------------------------------------------

(f) Notification of Future Employment. The Executive agrees that, until the
Payment Period provided in Section 4(b)(i) has ended (whether or not the
Executive is entitled to the payments and benefits provided in Section 4(b)) in
the event a Change in Control occurs while the Executive is employed by the
Company or any of its subsidiaries or affiliates, the Executive will disclose to
the Company any employment obtained by the Executive after the termination of
the Executive’s employment with the Company and its subsidiaries and affiliates.
Such disclosure shall be made within two weeks of the Executive’s obtaining such
employment. The Executive expressly consents to and authorizes the Company to
disclose to any subsequent employer of the Executive both the existence and
terms of this Agreement and to take any steps the Company deems necessary to
enforce this Agreement.

(g) Remedies for Breach.

(i) The Executive acknowledges that the Company’s obligations to provide the
payments and benefits set forth in this Agreement shall be and are expressly
conditioned upon the Executive’s fulfilling the aforesaid obligations and
covenants in this Section 8 (including without limitation the confidentiality,
non-solicitation, non-interference, non-solicitation, non-hiring and
non-disparagement covenants) as provided herein. In the event the Executive
breaches any of such obligations or covenants to the Company, the Company’s
obligation to provide the payments and benefits set forth in this Agreement
shall cease effective as of and from the date of such breach, and the Executive
shall be obligated to return to the Company any payments and the value of any
benefits received by the Executive pursuant to this Agreement on or after the
date of such breach. In addition, it is recognized that damages in the event of
breach of the Executive’s obligations and covenants (including without
limitation the confidentiality, non-solicitation, non-interference,
non-solicitation, non-hiring and non-disparagement covenants) as provided herein
would be difficult, if not impossible, to ascertain, and it is therefore
specifically agreed that the Company, in addition to and without limiting any
other remedy or right it may have, shall have the right to an injunction or
other equitable relief in any court of competent jurisdiction, enjoining any
such breach. The existence of the express rights to cease or recover payment and
the value of benefits otherwise provided pursuant to this agreement and to
obtain an injunction or other equitable relief shall not preclude the Company
from pursuing any other rights and remedies at law or in equity which it may
have.

(ii) It is recognized that damages in the event of breach of the foregoing
provisions of this Section 8 by the Executive would be difficult, if not
impossible, to ascertain, and it is therefore specifically agreed that the
Company, in addition to and without limiting any other remedy or right it may
have, shall have the right to an injunction or other equitable relief in any
court of competent jurisdiction, enjoining any such breach. The existence of
this right shall not preclude the Company from pursuing any other rights and
remedies at law or in equity which it may have.

10. BENEFIT AND SUCCESSORS.

(a) Executive’s Benefit. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die and any amount remains payable hereunder after the
Executive’s death, any such amount, unless otherwise agreed by the Company or
provided herein, shall be paid in accordance with the terms of this Agreement to
the Executive’s devisee, legatee or other designee of such payment or, if there
is no such designee, the Executive’s estate.

(b) Company’s Benefit. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.

(c) Assumption by Successor to Company. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.



--------------------------------------------------------------------------------

11. MISCELLANEOUS.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Virginia, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.

(b) Amendment. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives which complies with the requirements of Code
Section 409A.

(c) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

Aubrey H. Hall, III

3234 Colonial Highway

Rustburg, Virginia 24588

If to the Company:

Pinnacle Bankshares Corporation

622 Broad Street

P. O. Box 29

Altavista, Virginia 24517

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(d) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(e) Tax Withholding. The Company may withhold from any amounts payable under
this Agreement such Federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

(f) Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to this Agreement, shall not be deemed to be a waiver of such provision
or right or any other provision or right of this Agreement.

(g) Executive’s Employment. The Executive and the Company acknowledge that,
except as may otherwise be provided under any other written agreement between
the Executive and the Company, the employment of the Executive by the Company is
“at will” and, subject to paragraph (ii) of Section 1(i) hereof deeming a
termination to have occurred on or after the occurrence of a Change in Control
Date, the Executive’s employment and/or this Agreement may be terminated by
either the Executive or the Company at any time prior to the Change in Control
Date, in which case the Executive shall have no further rights under this
Agreement.

(h) Nonexclusivity of Rights. Except as expressly provided in Section 6, nothing
in this Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or any of its affiliated companies and for which the Executive may qualify, nor
shall anything herein limit or otherwise affect such rights as the Executive may
have under any contract or agreement with the Company or any of its affiliated
companies. Amounts which are vested benefits or which the Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company or any of its affiliated companies at or
subsequent to the Executive’s termination shall be payable in accordance with
such plan, policy, practice or program or contract or agreement except as
explicitly modified by this Agreement.



--------------------------------------------------------------------------------

(i) Statutory References. Any reference in this Agreement to a specific
statutory provision shall include that provision and any comparable provision or
provisions of future legislation amending, modifying, supplementing or
superseding the referenced provision.

(j) Nonassignability. This Agreement is personal to the Executive, and without
the prior written consent of the Company, no right, benefit or interest
hereunder shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, except by will or the laws
of descent and distribution, and any attempt thereat shall be void; and no
right, benefit or interest hereunder shall, prior to receipt of payment, be in
any manner liable for or subject to the recipient’s debts, contracts,
liabilities, engagements or torts.

(k) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be considered an original and all of which together shall
constitute one agreement.

(l) Employment with Affiliates. Except as otherwise required by this Agreement
or Code Section 409A, employment with the Company for purposes of this Agreement
shall include employment with any corporation or other entity in which the
Company has a direct or indirect ownership interest of 50% or more of the total
combined voting power of the then outstanding securities of such corporation or
other entity entitled to vote generally in the election of directors or which
has a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities of the Company entitled to vote
generally in the election of directors.

(m) Construction and Enforcement. The obligations and covenants contained herein
shall be presumed to be enforceable, and any reading causing unenforceability
shall yield to a construction permitting enforcement. If any provision, term,
phrase, or word shall be found unenforceable, it shall be severed and the
remaining covenants and clauses enforced in accordance with the tenor of the
Agreement. In the event a court should determine not to enforce a covenant as
written due to overbreadth, the parties specifically agree that said covenant
shall be enforced to the extent reasonable, whether said revisions be in time,
territory, or scope of prohibited activities.

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

/s/ AUBREY H. HALL, III

AUBREY H. HALL, III, Executive PINNACLE BANKSHARES CORPORATION By:  

 

  Name:  

 

  Its:  

 

Addendum to Change in Control Agreement

RELEASE AGREEMENT

THIS RELEASE (“Release”) is made and entered into by and between Aubrey H. Hall,
III (the “Executive”) and Pinnacle Bankshares Corporation, a Virginia
corporation, and its successor or assigns (the “Company”).

WHEREAS, the Executive and Company have agreed that the Executive’s employment
with the Company and its subsidiaries and affiliates shall terminate on
                    ;

WHEREAS, the Executive and the Company have previously entered into that certain
Change in Control Agreement, effective December 31, 2008 (the “Agreement”), in
which the form of this Release is incorporated by reference;



--------------------------------------------------------------------------------

WHEREAS, the Executive and Company desire to delineate their respective rights,
duties and obligations attendant to such termination and desire to reach an
accord and satisfaction of all claims arising from the Executive’s employment,
and termination of employment, with appropriate releases, in accordance with the
Agreement;

WHEREAS, the Company desires to compensate the Executive in accordance with the
Agreement for service the Executive has provided and/or will provide for the
Company;

NOW, THEREFORE, in consideration of the premises and the agreements of the
parties set forth in this Release, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby covenant and agree as follows:

1. Claims Released under This Agreement. In exchange for receiving the payments
and benefits described in Section 4 of the Agreement, the Executive hereby
voluntarily and irrevocably waives, releases, dismisses with prejudice, and
withdraws all claims, complaints, suits or demands of any kind whatsoever
(whether known or unknown) which the Executive ever had, may have, or now has
against Company and the current or former subsidiaries or affiliates of the
Company and their past, present and future officers, directors, employees,
agents, insurers and attorneys (collectively, the “Releasees”), arising from or
relating to (directly or indirectly) the Executive’s employment or the
termination of employment or other events that have occurred as of the date of
execution of this Agreement, including but not limited to:

(a) claims for violations of Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Fair Labor Standards Act, the Civil Rights
Act of 1991, the Americans With Disabilities Act, the Equal Pay Act, the Family
and Medical Leave Act, 42 U.S.C. § 1981, the Sarbanes Oxley Act of 2002, the
National Labor Relations Act, the Labor Management Relations Act, Executive
Order 11246, Executive Order 11141, the Rehabilitation Act of 1973, or the
Employee Retirement Income Security Act, as each may be amended;

(b) claims for violations of any other federal or state statute or regulation or
local ordinance;

(c) claims for lost or unpaid wages, compensation, or benefits, defamation,
intentional or negligent infliction of emotional distress, assault, battery,
wrongful or constructive discharge, negligent hiring, retention or supervision,
fraud, misrepresentation, conversion, tortious interference, breach of contract,
or breach of fiduciary duty;

(d) claims to benefits under any bonus, severance, workforce reduction, early
retirement, outplacement, or any other similar type plan sponsored by the
Company or any of its subsidiaries or affiliates (except for those benefits owed
under any other plan or agreement covering the Executive which shall be governed
by the terms of such plan or agreement); or

(e) any other claims under state law arising in tort or contract.

2. Claims Not Released under This Agreement.

(a) In signing this Release, the Executive is not releasing any claims that may
arise under the terms of this Release or which may arise out of events occurring
after the date the Executive executes this Release.

(b) The Executive also is not releasing claims to benefits that the Executive is
already entitled to receive under any other plan or agreement covering the
Executive which shall be governed by the terms of such plan or agreement.
However, the Executive understands and acknowledges that nothing herein is
intended to or shall be construed to require the Company or any of its
subsidiaries or affiliates to institute or continue in effect any particular
plan or benefit sponsored by the Company or any of its subsidiaries or
affiliates, and the Company and its subsidiaries and affiliates hereby reserve
the right to amend or terminate any of its benefit programs at any time in
accordance with the procedures set forth in such plans.



--------------------------------------------------------------------------------

(c) Nothing in this Release shall prohibit the Executive from engaging in
activities required or protected under applicable law or from communicating,
either voluntarily or otherwise, with any governmental agency concerning any
potential violation of the law.

3. No Assignment of Claim. The Executive represents that the Executive has not
assigned or transferred, or purported to assign or transfer, any claims or any
portion thereof or interest therein to any party prior to the date of this
Release.

4. Compensation. In accordance with the Agreement, the Company agrees to pay or
provide to the Executive or, if the Executive becomes entitled to payments or
benefits but dies before receipt thereof, the Executive’s successor in interest,
as provided in Section 10(a) of the Agreement, the payments and benefits
provided in Section 4(b) of the Agreement, subject to the all of the terms,
conditions and limitations of the Agreement.

5. No Admission of Liability. This Release shall not in any way be construed as
an admission by the Company or any of its subsidiaries or affiliates or the
Executive of any improper actions or liability whatsoever as to one another, and
each specifically disclaims any liability to or improper actions against the
other(s) or any other person.

6. Voluntary Execution. The Executive warrants, represents and agrees that the
Executive has been encouraged in writing to seek advice regarding this Release
from an attorney and tax advisor prior to signing it; that this Release
represents written notice to do so; that the Executive has been given the
opportunity and sufficient time to seek such advice; and that the Executive
fully understands the meaning and contents of this Release. The Executive
further represents and warrants that the Executive was not coerced, threatened
or otherwise forced to sign this Release, and that the Executive’s signature
appearing hereinafter is voluntary and genuine. THE EXECUTIVE UNDERSTANDS THAT
THE EXECUTIVE MAY TAKE UP TO TWENTY-ONE (21) DAYS TO CONSIDER WHETHER TO ENTER
INTO THIS RELEASE.

7. Ability to Revoke Agreement. THE EXECUTIVE UNDERSTANDS THAT THIS RELEASE MAY
BE REVOKED BY THE EXECUTIVE BY NOTIFYING THE COMPANY IN WRITING OF SUCH
REVOCATION WITHIN SEVEN (7) DAYS OF THE EXECUTIVE’S EXECUTION OF THIS RELEASE
AND THAT THIS RELEASE IS NOT EFFECTIVE UNTIL THE EXPIRATION OF SUCH SEVEN
(7) DAY PERIOD. THE EXECUTIVE UNDERSTANDS THAT UPON THE EXPIRATION OF SUCH SEVEN
(7) DAY PERIOD THIS RELEASE WILL BE BINDING UPON THE EXECUTIVE AND THE
EXECUTIVE’S HEIRS, ADMINISTRATORS, REPRESENTATIVES, EXECUTORS, SUCCESSORS AND
ASSIGNS AND WILL BE IRREVOCABLE.

ACKNOWLEDGED AND AGREED TO:

 

PINNACLE BANKSHARES CORPORATION By:  

 

  Name:  

 

  Its:  

 

I UNDERSTAND THAT BY SIGNING THIS RELEASE, I AM GIVING UP RIGHTS I MAY HAVE. I
UNDERSTAND THAT I DO NOT HAVE TO SIGN THIS RELEASE.

 

Date:   

/s/ AUBREY H. HALL, III

   AUBREY H. HALL, III, Executive WITNESSED BY:    Date:   

 